27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Stephen L. HURLBERT, Appellant,v.UNION LABOR LIFE INSURANCE COMPANY;  United Food andCommercial Workers International Union, AFL-CIO &CLC, Appellees.
No. 94-1209MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1994.Filed:  June 23, 1994.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Stephen L. Hurlbert appeals the district court's grant of summary judgment to Union Labor Life Insurance Company and United Food and Commercial Workers International Union on Hurlbert's hybrid breach of contract and breach of duty of fair representation claims against his employer and his union.  Having reviewed the record and the parties' briefs, we conclude Hurlbert is not entitled to any relief.  Indeed, Hurlbert's continuing pursuit of his claims borders on the frivolous.  Because the controlling law is clear and an opinion would have no precedential value, discussion of the issues will serve no useful purpose.  We affirm the district court.  See 8th Cir.  R. 47B.